Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a Final action on the merits in response to the application filed on 06/17/2022.
Claims 1, 12, 14, 15, 16, 19 and 20 have been amended. Claims 1 – 20 are currently pending and have been examined in this application.

Response to Amendment
Applicant’s amendment has been considered.
Response to Arguments
Applicant’s remarks have been considered.
In the remarks, “Applicant asserts that the claimed invention provides "significantly more" based on the use of a flight-dependent and time-dependent voucher that iteratively changes over a time period based on changing conditions throughout the day… Such an iterative basis directly results in a much more technological solution due to the complexities of varied and changing impacts on the system.” (pgs. 9-11)
Examiner respectfully disagrees. In DDR Holdings the court found that the claims recite a specific way to automate the creation of composite Web page by an outsource provider that incorporates elements from multiple sources in order to solve a problem faced by web sites on the internet, where the claimed solution is necessarily rooted in computer technology. The claims specify how interactions with the Internet are manipulated to yield a desired result, that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink. The claimed system generates and directs the visitor to a hybrid (composite) web page that presents product information from the third-party and visual “look and feel” elements from the host website. When the limitations of the asserted claims are taken together as an ordered combination, the claims recite an invention that is not merely the routine or conventional use of the Internet (DDR Holdings, CAFC 2013-1505).
The instant claims provide for a generic computer component (e.g. a processor) for performing generic computer functionality including generating an electronic ticket, closing seats, determining seat protects, determining quantiles, remapping network values, iteratively updating the flight leg booking, adjusting a cost on the electronic ticket and analyzing a value of flight leg bookings and separating enhanced demand forecasting from fare classes. This functionality demonstrates abstract concepts related to Organizing Human Activity. Further, the steps of iteratively updating involves analysis of various parameters so that a cost of a flight can be updated and is considered extra-solution activity. The claims appear to be related to an improved business process for modelling and assessing differing values of passenger bookings and may provide a better way to determine a flight cost, but does not rise to the level of a problem rooted in computer technology. Further, there is no support for an improvement in technology or a technical field. 


In the remarks, “Applicant further asserts that the claimed invention does not simply evaluate one flight or even a subset of flights. Rather, the claimed invention involves significantly more by including an evaluation of flights occurring in a given timeframe (e.g., 24 hours) on an iterative basis (e.g., every 30 minutes). This very technological feature is very important because the aircraft authorized seat allocation may change throughout the day.” (pgs. 9-11)
	Examiner respectfully disagrees. As stated above, the steps of iteratively updating involves analysis of various parameters so that a cost of a flight can be updated and is considered extra-solution activity. The claims appear to be related to an improved business process for modelling and assessing differing values of passenger bookings and may provide a better way to determine a flight cost, but does not rise to the level of a problem rooted in computer technology. Further, there is no support for an improvement in technology or a technical field.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites, “the flight leg bookings” at line 23.  There is insufficient antecedent basis for the limitations in the claims. Claims 19 and 20 are rejected based on the same rationale. Claims 2-18 are rejected based on their dependency on claim 1.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites: 
generating, [by a processor], an electronic ticket voucher having an authorization parameter and a flight leg booking based on a flight leg booking of a seat on a first flight leg of an airline flight; 
determining, [by the processor] based on a set of class authorization level (AU) values and for the fare class, a number of seat protects to fit to a bid-price curve;
 determining, [by the processor] and for the fare class, even-spaced quantiles based upon the number of seat protects to fit in the fare class; 
generating, [by the processor,] a set of expected network revenue (ENR) values based on the even-spaced quantiles associated with a seat; 
remapping, [by the processor] and based on a network value of the flight leg booking, the flight leg booking from the fare class to a network value class corresponding to the network value; 
iteratively updating, [by the processor], the flight leg booking on the electronic ticket voucher based on at least one of the authorization parameter, the network value, the closing the plurality of seats for the flight leg booking in the fare class, the number of seat protects or the remapped flight leg booking; and 
adjusting, [by the processor] and based on the iteratively updating and based on the authorization parameter, a cost on the electronic ticket voucher to provide a different voucher amount for the passenger on the airline flights based on the latest conditions during the latest time period
analyzing a value of at least a subset of the flight leg bookings in a passenger itinerary to obtain more accurate data…

The limitation under its broadest reasonable interpretation covers Methods of Organizing Human Activities related to fundamental economic practices (e.g. cost airline ticket) and commercial interactions (e.g. sales activities) but for the recitation of generic computer components (e.g. by a processor). For instance, generating an electronic ticket voucher, determining fare class, and determining network revenue values involve obtaining an airline flight ticket. Further, the claims encompass Mathematical Concepts related to mathematical calculations (e.g. even-spaced quantiles, ENR values). Therefore, the claim is abstract.
Independent Claims 19 and 20 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claim 2-3 are directed to the number of seat protects, Claims 4-5 are directed to active and non-active classes, Claims 6 and 8 are directed to updating the number of seat protects, Claim 7 is directed to allocating the flight leg booking, Claim 9 is directed to a distribution of revenue for the fare class, Claim 10 is directed to denied boarding, Claim 11 is directed to the bid-price curve, Claim 12 is directed a change in authorization parameters, Claim 13 is directed to determining a fare class, Claim 14 is directed to under/over valuation of seat booking, Claim 15 is directed to identifying flight leg bookings, Claim 16 is directed to determining the network value of a flight leg, Claim 17 is directed to opening a plurality of seats and Claim 18 is directed to  determining flight leg booking is a flow booking.   The dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions are not integrated into a practical application. Claim 1 recites the additional limitations of a processor for performing the generating, closing, determining, generating, remapping, iteratively updating, and adjusting. Claims 19 and 20 recite the additional elements of a non-transitory computer readable storage medium and a processor for executing the claimed limitations. These are generic computer components recited at a high level of generality as performing generic computer components.
For instance, the steps of generating an electronic ticket is providing a representation of known data. The step of determining a number of seat protects is analyzing data. The steps of determining even-spaced quantiles and generating ENR values involve mathematical operations. The step of remapping the flight leg booking is analyzing/comparing data and producing a result. The steps of iteratively updating the flight leg booking on an electronic ticket voucher and adjusting a ticket voucher amount is updating data which is considered extra-solution activity. The steps of analyzing a value of a subset of flight leg bookings involves data analysis. The step of separating enhanced demand forecasting from fare classes.  Each of the additional
limitations are no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). The additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 recites the additional elements of a processor and a CRM for performing the above steps.  As stated above, the additional elements are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, Claims 1-20 are not patent eligible.  
	 

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Veitch (US 2009/0030741) discloses maximizing revenue by efficiently managing inventories including selling upgrade, price bidding, etc.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683